DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 11/24/2021. Claims 1-3 and 6-10 have been amended. Claims 4-5 and 11-12 have been cancelled. 

Specification
3.	The amended title filed on 11/24/2021 has been accepted and made of record. 

Abstract
4. 	The amendments to the Abstract filed on 11/24/2021 have been made of record.  

Allowable Subject Matter
5.	Claims 1-3 and 6-10 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
7.	Regarding claim 1, the prior art does not teach or fairly suggest “…a rotating shaft having an operation member is insertable into the rotating shaft insertion portion; a rotation amount detector configured to detect a rotation amount of the rotating shaft, a controller configured to control a control target based on the rotation amount, wherein the controller includes: a driving amount calculation unit configured to calculate a driving amount to adjust the control target, wherein the control target includes at least one of a 

8. 	Claims 2-3 and 6-8 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

9.	Regarding claim 9, the prior art does not teach or fairly suggest “…a rotating shaft insertion portion into which the rotating shaft is configured to be inserted; a rotation amount detector configured to detect a rotation amount of the rotating shaft; and a terminal configured to output the rotation amount to an imaging device, wherein the imaging device calculates a driving amount to control a control target of the imaging device, the driving amount is calculated based on a stored relation information to determine a relationship between the rotation amount and the driving amount, and the control target includes at least one of a focus, a zoom, or a diaphragm of the imaging device…” and used in combination with all of the other limitations of claim 9.

claim 10, the prior art does not teach or fairly suggest “…detecting insertion of a rotating shaft into a rotating shaft insertion portion…detecting a rotation amount of the rotating shaft rotated by an operation of a user; detecting, by a pair of image plane phase difference detection pixels, a shift from an in-focus position of a subject; comparing the shift from the in-focus position of the subject with a threshold value; selecting, based on a result of the comparison, relation information for calculating a driving amount, wherein the relation information is selected from a plurality of pieces of relation information for determining a relationship between the rotation amount and the driving amount; calculating the driving amount for adjusting a focus, a zoom, or a diaphragm based Page 7 of 11Application No. 16/650,419 Reply to Office Action of August 25, 2021 on the selected relation information; and driving a focus lens, a zoom lens, or a diaphragm mechanism based on the rotation amount…” and used in combination with all of the other limitations of claim 10.

11. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Citation of Pertinent Art
12.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 	Kakimoto (US-PGPUB 2019/0310440) discloses lens microcomputer updates the ring reference position and the focus reference position when the operation of the 
 	Okawa et al. (US-PGPUB 2018/0129014) discloses the controller sets a movement amount with respect to the rotation speed of the ring based on the second relationship stored in the memory, and controls the movement of the focusing lens in accordance with the rotation amount and rotation direction of the ring based on the movement amount. 
 	Shiono (US-PGPUB 2015/0042867) discloses according to the relationship between a signal indicative of a current position of a focus lens and a signal indicative of a position of the focus lens, which is stored in the storage unit, the amount by which the focus lens is driven relative to rotation of a manual focus ring is changed.    


Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        01/25/2022